          Case 1:20-cv-01532-DLF Document 11 Filed 09/02/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY,
et al.,

     Plaintiffs,                                  Case No. 1:20-cv-01532-DLF

v.

DAVID BERNHARDT, et al.,

     Defendants.



                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs Center for

Biological Diversity and Animal Welfare Institute hereby provide notice of voluntary dismissal

of the above-captioned case without prejudice. Defendants have not served an answer or a

motion for summary judgment in this case, and dismissal without prejudice is proper. FED. R.

CIV. P. 41(a)(1)(A)(i), (B).


Dated: September 2, 2020                     Respectfully submitted,

                                             _/s/ Sarah Uhlemann_______
                                             Sarah Uhlemann
                                             DC Bar No. 501328
                                             Center for Biological Diversity
                                             2400 80th Street NW
                                             Seattle, WA 98117
                                             (206) 327-2344
                                             suhlemann@biologicaldiversity.org

                                             Tanya M. Sanerib
                                             DC Bar No. 473506
                                             Center for Biological Diversity
                                             2400 80th Street NW
                                             Seattle, WA 98117
Case 1:20-cv-01532-DLF Document 11 Filed 09/02/20 Page 2 of 2




                           (206) 379-7363
                           tsanerib@biologicaldiversity.org

                           Attorneys for Plaintiffs




                              2
